NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0595-17T3

JANE M. CICHOSKI,

          Plaintiff-Appellant,

v.

RICHARD TURICK and
CAROL E. TURICK,

     Defendants-Respondents.
_________________________________

                    Argued October 10, 2018 – Decided November 2, 2018

                    Before Judges Yannotti, Gilson and Natali.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Monmouth County, Docket No. L-2076-15.

                    Scott D. Zucker argued the cause for appellant
                    (Sciarrillo, Cornell, Merlino, McKeever & Osborne,
                    LLC, attorneys; Nicholas F. Savio, of counsel and on
                    the briefs).

                    Harold H. Thomasson argued the cause for respondents
                    (Amy F. Loperfido & Associates, attorneys; Harold H.
                    Thomasson, on the brief).

PER CURIAM
      Plaintiff Jane M. Cichoski appeals from an order filed by the Law Division

on July 25, 2017, which granted summary judgment in favor of defendants

Richard Turick and Carol E. Turick (Ms. Turick), and an order filed on

September 29, 2017, which denied plaintiff's motion for reconsideration. We

affirm.

      Plaintiff filed a complaint against defendants seeking damages for injuries

she sustained when she was bitten by defendants' dog, a golden retriever named

Harrison. Plaintiff claimed defendants were strictly liable under the so-called

dog-bite statute, N.J.S.A. 4:19-16.    Plaintiff also claimed defendants were

negligent in failing to control their dog and allowing the dog to bite her.

Defendants filed an answer denying liability.     After the parties engaged in

discovery, defendants filed a motion for summary judgment, which plaintiff

opposed.

      The record before the trial court on the summary judgment motion reveals

the following. In June 2010, plaintiff obtained a dog-grooming certificate from

a school in Michigan, and since October 2010, has operated a dog-grooming

business in Long Branch. Beginning in 2011, defendants brought Harrison to

plaintiff to be groomed. When defendants first brought Harrison for grooming,

they informed plaintiff the dog "was a little problematic."


                                                                         A-0595-17T3
                                        2
      Plaintiff claims she interpreted this statement to mean Harrison did not

"care to be groomed." Plaintiff placed a muzzle on the dog every time she

groomed him because she did not "want any of [her] employees to get hurt and

[she] felt it was safer." Plaintiff groomed Harrison six or more times before

June 6, 2013, when Ms. Turick brought Harrison to plaintiff's business. On that

date, defendants arranged to have plaintiff bathe the dog, cut his hair, clean his

ears, and trim his nails. As she had done in the past, plaintiff put a muzzle on

the dog.

      Plaintiff bathed and dried Harrison, and there was no indication he was

agitated or aggressive. Plaintiff then began to trim the hair around Harrison's

rear when he suddenly pulled the muzzle off with his paw, whipped his head

around, and bit plaintiff once on her left arm. According to plaintiff, the dog

sunk his teeth into her arm and shook it. Plaintiff screamed loudly, after which

Harrison released his grip on plaintiff's arm.

      Plaintiff went to the Monmouth Medical Center for treatment. While in

the waiting area, Ms. Turick arrived at the hospital. According to plaintiff, Ms.

Turick was very upset. She apologized and told plaintiff she wanted to pay her

medical bills. Plaintiff was treated for about ten puncture wounds, one of which




                                                                          A-0595-17T3
                                        3
was sutured, and she was given antibiotics. Plaintiff was discharged from the

hospital the same day.

      When plaintiff awoke the next day, she noticed her arm was enlarged and

discolored. After consulting her primary care physician, plaintiff returned and

was admitted to the hospital. Plaintiff stayed in the hospital for about six days.

Plaintiff was treated with antibiotics and pain medication. She also was given a

soft cast to wear in the hospital and instructed to wear the cast for five additional

weeks.

      After plaintiff was discharged from the hospital, she attended physical

therapy, but ceased attending after four or five sessions because her insurance

did not cover the therapy. Plaintiff continued, however, to do the recommended

exercises at home. She also saw a neurologist for potential nerve damage, but

the test results were negative.

      At her deposition, plaintiff testified that due to her injuries, she was unable

to work for approximately six weeks and closed her business on days where no

one was available to replace her. She also stated that, due to the incident, she

still gets occasional pain and swelling in her wrists and no longer likes to groom

big dogs.




                                                                             A-0595-17T3
                                         4
      The judge heard oral argument on defendants' summary judgment motion,

and on July 25, 2017, placed a decision on the record. The judge concluded

there were no genuine issues of material fact, and defendants were entitled to

judgment as a matter of law. The judge applied the principles enunciated in

Reynolds v. Lancaster County Prison, 325 N.J. Super. 298 (App. Div. 1999),

where we held that an independent contractor who agrees to care for a dog could

not assert a claim against a dog owner under N.J.S.A. 4:19-16 for a dog bite

unless the dog owner "purposefully or negligently conceals a particular known

hazard from the" independent contractor. Id. at 324 (quoting Nelson v. Hall,

211 Cal. Rptr. 668, 673 n.4 (1985)). The judge found that Reynolds applies to

persons like plaintiff, who are engaged in the commercial dog-grooming

business.

      The judge pointed out that it was undisputed that defendants had put

plaintiff on notice that Harrison might bite while being groomed. The judge

stated that plaintiff had knowledge of the risk, not just through her professional

training and experience, but due to her experience with this particular dog. The

judge noted that plaintiff had chosen "to muzzle [Harrison] each and every time

the dog was [brought to] her to be groomed."




                                                                          A-0595-17T3
                                        5
      On July 25, 2017, the judge entered an order granting summary judgment

to defendants. Plaintiff then filed a motion for reconsideration. The judge heard

oral argument on the motion and placed a decision on the record, finding there

was no basis to reconsider her decision. On September 29, 2017, the judge filed

an order denying the motion. This appeal followed.

      On appeal, plaintiff argues: (1) the trial court erred by concluding that like

a veterinarian, a dog groomer "assumes the risk of a dog bite when working with

a dog with no legal basis o[r] factual testimony that would align the two

professions[;]" (2) the motion judge "did not consider that defendants

purposefully concealed the dog's violent propensity from plaintiff[;]" and (3)

"the trial court failed to properly apply the summary judgment standard."

      When reviewing a trial court's order granting summary judgment, we

apply the same standard the trial courts apply in considering a summary

judgment motion. Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J. Super.

162, 167 (App. Div. 1998) (citing Antheunisse v. Tiffany & Co., 229 N.J. Super.

399, 402 (App. Div. 1988)). The trial court should grant summary judgment if

"there is no genuine issue as to any material fact challenged and . . . the moving

party is entitled to a judgment or order as a matter of law." R. 4:46-2(c); see

also Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).


                                                                            A-0595-17T3
                                         6
      Furthermore, "[a]n issue of fact is genuine only if, considering the burden

of persuasion at trial, the evidence submitted by the parties on the motion,

together with all legitimate inferences therefrom favoring the non-moving party,

would require submission of the issue to the trier of fact." R. 4:46-2(c). The

court should "not resolve contested factual issues[,]" but rather "determine[]

from the record whether the alleged factual disputes are genuine." Davidovich

v. Isr. Ice Skating Fed'n, 446 N.J. Super. 127, 158 (App. Div. 2016) (citing

Agurto v. Guhr, 381 N.J. Super. 519, 525 (App. Div. 2005)).

      In addition, we must determine "whether the motion judge's application

of the law was correct." Atl. Mut. Ins. Co. v. Hillside Bottling Co., 387 N.J.

Super. 224, 231 (App. Div. 2006) (citing Prudential, 307 N.J. Super. at 167).

We need not defer to the trial court's legal determinations, which we review de

novo. Davidovich, 446 N.J. Super. at 159 (citing W.J.A. v. D.A., 210 N.J. 229,

237-38 (2012); Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995)).

      The dog-bite statute states, in relevant part:

            [t]he owner of any dog which shall bite a person while
            such person is on or in a public place, or lawfully on or
            in a private place, including the property of the owner
            of the dog, shall be liable for such damages as may be
            suffered by the person bitten, regardless of the former


                                                                         A-0595-17T3
                                         7
             viciousness of such dog or the owner's knowledge of
             such viciousness.

             [N.J.S.A. 4:19-16.]

      "To recover under [the statute], a plaintiff must prove that the defendant

owned the dog, that the dog bit the plaintiff, and that the plaintiff was in a public

place or lawfully on the owner's property." DeRobertis v. Randazzo, 94 N.J.

144, 158 (1983). "Satisfaction of the elements of the statute imposes strict

liability . . . for damages sustained by [the] plaintiff." Pingaro v. Rossi, 322 N.J.

Super. 494, 503 (App. Div. 1999) (citing Jannuzzelli v. Wilkens, 158 N.J. Super.

36, 39 (App. Div. 1978); Tanga v. Tanga, 94 N.J. Super. 5, 12 (App. Div. 1967)).

      However, in Reynolds, we recognized an exception to the imposition of

strict liability. We held that:

             [w]hen a dog owner turns his dog over to an
             independent contractor who has agreed to care for the
             dog, the owner is not liable under the dog-bite statute
             when the dog bites the independent contractor unless
             the owner knew, or had reason to know, the dog was
             vicious and withheld that information. Similarly, under
             the doctrine of primary assumption of the risk, as
             described in Emmons[ v. Stevane, 77 N.J.L. 570, 573-
             74 (E. & A. 1908)], it would appear that an owner
             would not be liable under the statute to an independent
             contractor who undertakes the care of a domestic
             animal with knowledge that it is particularly dangerous.

             [Reynolds, 325 N.J. Super. at 324.]


                                                                             A-0595-17T3
                                         8
      On appeal, plaintiff argues that the motion judge erred by applying

Reynolds to persons engaged in the commercial dog-grooming business.

Plaintiff asserts there was no expert report likening dog groomers to

veterinarians with regard to assumption of the risk of being bitten by a dog.

Plaintiff notes that veterinarians must be licensed, while dog groomers do not

need a license. Plaintiff argues that comparing a veterinarian to a dog groomer

is like comparing a medical doctor to a hairdresser. We disagree.

      The principles enunciated in Reynolds are not confined to veterinarians.

The plaintiff in Reynolds worked for a guard dog company as a dog handler and

he was seriously injured when one of the company's dogs attacked him. Id. at

306. The Reynolds court noted that in general, a landowner has the duty to "use

reasonable care to protect independent contractors [from] known or reasonably

discoverable dangers." Id. at 321-22 (citing Kane v. Hartz Mountain Indus., 278

N.J. Super. 129, 140 (App. Div. 1994), aff'd, 143 N.J. 141 (1996); Accardi v.

Enviro-Pak Sys. Co., 317 N.J. Super. 457, 462 (App. Div. 1999)).

      The court also relied on Nelson v. Hall, 211 Cal. Rptr. 668 (1985), in

which the California Court of Appeal held that a veterinarian could not recover

under the California dog-bite statute based on assumption of the risk. Reynolds,

325 N.J. Super. at 323-24. The Reynolds court held that "a veterinarian has all


                                                                        A-0595-17T3
                                       9
of the characteristics of an independent contractor" and "the owner [of a dog] is

not liable under the dog-bite statute when the dog bites the independent

contractor unless the owner knew, or had reason to know, the dog was vicious

and withheld that information." Id. at 324.

      Thus, Reynolds applies to any independent contractor who "agree[s] to

care for a dog." Ibid. Such persons include individuals like plaintiff, who are

engaged in the business of grooming dogs. These individuals are "aware of the

risk that any dog, regardless of its previous nature, might bite while being"

groomed. Ibid. (quoting Nelson, 211 Cal. Rptr. at 709).

      We therefore reject plaintiff's contention that there was insufficient

evidence before the trial court to support the conclusion that dog groomers

assume the risk of a dog bite in the same manner as veterinarians. Expert

testimony comparing the education, training, and experience of veterinarians

and dog groomers was not required. Moreover, Reynolds dealt with a dog

handler, not a veterinarian. Id. at 306.

      In denying plaintiff's motion for reconsideration, the judge stated,

"Whether it's as a veterinarian or a guard dog or a dog groomer, someone going

into a business dealing with dogs, as any lay person would know, that dogs are

capable of biting humans." Furthermore, in her deposition testimony, plaintiff


                                                                         A-0595-17T3
                                       10
stated that she is in the commercial dog-grooming business, and being bitten by

dogs "goes with the territory."

      Plaintiff further argues that the motion judge erred in her application of

the summary judgment standard. She contends there was a genuine issue of

material fact as to whether defendants concealed the dog's "violent past."

Plaintiff asserts that defendants never told her that Harrison had "violent

propensities."

      Plaintiff notes that although Ms. Turick stated in her certification that the

dog had "nipped" her and her sister, she never informed plaintiff of these

incidents.   As we noted previously, plaintiff asserts that any warning she

received led her to believe the dog did not like to be groomed. She states she

did not have an "understanding from the warning that the dog might violently

and viciously attack her."

      We are convinced, however, that the trial court correctly concluded that,

based on the evidence presented, a reasonable fact-finder could only reach one

conclusion – specifically, that plaintiff had sufficient warning Harrison might

bite her while he was being groomed. As we stated previously, plaintiff muzzled

Harrison on at least six prior occasions when she groomed him, including his

first visit to her business. Plaintiff admitted she muzzled the dog "because [she


                                                                           A-0595-17T3
                                       11
didn't] want any of [her] employees to get hurt and [she] felt it was safer." The

judge determined that "a reasonable fact-finder could . . . only conclude that the

purpose for muzzling a dog was an attempt to prevent a dog bite[.]"

      The record supports the judge's decision. The judge correctly found that

there was no genuine issue of material fact as to whether plaintiff was warned

that Harrison might bite while being groomed. The judge correctly determined

that the evidence on this issue was "so one-sided" that defendants were entitled

to "prevail as a matter of law." Brill, 142 N.J. at 540 (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

      Plaintiff's remaining arguments lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-0595-17T3
                                       12